Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/937,823 in response to an amendment filed on 02/15/2022; the original application filed on 11/05/2021. Claims 1 - 20 are currently pending and have been considered below. Claims 1, 10, 11 and 20 have been amended. Claims 1 and 11 are an independent claim.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (571) 270 1921 to schedule an interview.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WONG et al. (US 2019/0174480 A1) in view of Jin et al. (US 11,228,934 B2).

Regarding claims 1 and 11, a method comprising: 
transmitting, by a UE, in accordance with said configuration information, uplink control information, [At a UE, PUSCH resource allocation is achieved by the transmission of a scheduling request or a buffer status report to its serving eNodeB. The scheduling request may be made, when there is insufficient uplink resource for the UE to send a buffer status report, via the transmission of Uplink Control Information (UCI) on the PUCCH when there is no existing PUSCH allocation for the UE, or by transmission directly on the PUSCH when there is an existing PUSCH allocation for the UE, (Wong et al., Paragraph 187)],
 while in RRC_INACTIVE state, [an indication of an acknowledgement preamble for use by the communications device in an inactive-connected state to indicate an acknowledgement of a received downlink data transmission, or an indication of a negative acknowledgement preamble for use by the communications device in an inactive-connected state to indicate a negative acknowledgement if a downlink data transmission is not received, (Wong et al., Paragraph 138)], 
Wong et al. fails to explicitly teach receiving, by a user equipment (UE), a control message that releases the UE from the RRC CONNECTED state, 
Jin et al. teaches that The terminal may switch to a connected state 1f-15 depending on whether or not there is data to be transmitted or received with respect to the serving cell being camped on, and if there is no transmission or reception of data in the connected state, the terminal may switch to an idle state. The switching may be determined and indicated by the base station, and may be indicated through an RRC connection release message as described in step 1f-20, [Figure 1F, Ref # 1f-20],
Jin et al. further teaches that the control message comprising configuration information for configuring an uplink control information transmission in an RRC INACTIVE state, [The base station may instruct the terminal to measure neighboring cells even in the idle state, and the message may include measurement configuration for measuring neighboring cells. In this case, the measurement configuration may provide frequency information in the form of a list used for idle measurement. More specifically, the measurement configuration may include at least one piece of information on a carrier frequency, bandwidth information, information on a valid cell list {physical cell indexes (PCIs)} for measuring neighboring cells in the idle mode, information on a cell list (PCI) to be measured, information on the type of reference signal to be measured, information on a threshold, and the like, (Col. 13, lines 58-67)], entering, by the UE, into the RRC INACTIVE state from RRC CONNECTED state, [In step 2g-05, the terminal may receive idle/inactive mode measurement configuration from the base station. The measurement configuration may be included in an RRC release message for switching the terminal from a connected mode to an idle or inactive mode, or may be provided through system information, (Jin et al., Col. 38, lines 5-10)], 
Jin et al. further teaches transmitting a sequence from a set of possible sequences to convey the uplink control information, the transmitted sequence associated with a value of the uplink control information, [The above in-sequence delivery function of the NR RLC entity may denote a function of transferring RLC SDUs received from a lower layer to a higher layer in sequence. The in-sequence delivery function of the NR RLC entity may include a function of, if one original RLC SDU is divided into a plurality of RLC SDUs and received, reassembling and transmitting the same, may include a function of reordering the received RLC PDUs, based on an RLC sequence number (SN) or a PDCP sequence number (SN), may include a function of reordering the sequence and recording lost RLC PDUs, may include a function of sending a status report of the lost RLC PDUs to the transmitting end, and may include a function of making a request for retransmission of the lost RLC PDUs, (Jin et al., Col. 9, lines 61-67)], 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Wong et al. by receiving, by a user equipment (UE), a control message that releases the UE from the RRC CONNECTED state, [Figure 1F, Ref # 1f-20], in order to improve carrier aggregation technology applied to an LTE system and a next-generation mobile communication system, wherein a terminal in an idle state may measure neighboring cells, (Jin et al., Col. 2, lines 56-65).

Regarding claims 2 and 12, the method of claim 1 further comprising: receiving signalling to configure a transmission resource within which to transmit the sequence, [As represented by a first message 900, an eNodeB 902 which is transmitting to the UE 104 includes in the downlink control information (DCI) an indication of a set of preamble sequences which are to be used in response to transmitting data. Alternatively the set of preamble sequences to be used in the response can be transmitted as part of the downlink data transmission 902 to the UE 104, for example in the PDSCH, (Wong et al., Paragraph 100)], wherein the transmission resource has a time duration that is longer than a time duration to transmit the sequence, [See figure 12, Ref # 206. Paragraph 182)].

Regarding claims 3 and 13, the method of claim 1 the method further comprising: receiving, by the user equipment (UE) a downlink data transmission while in RRC_INACTIVE state, [the set of preamble sequences to be used in the response can be transmitted as part of the downlink data transmission 902 to the UE 104, for example in the PDSCH, (Wong et al., Paragraph 100)], wherein transmitting a sequence from a set of possible sequences to convey the uplink control information, the transmitted sequence associated with a value of the uplink control information, comprises: transmitting a sequence to indicate a negative acknowledgement (NACK) in respect of the downlink data transmission that is not correctly decoded; [an indication of a negative acknowledgement preamble for use by the communications device in an inactive-connected state to indicate a negative acknowledgement if a downlink data transmission is not received, (Wong et al., Paragraph 138)], or transmitting a sequence to indicate an acknowledgement (ACK) in respect of the downlink data transmission that is correctly decoded; or transmitting a first sequence to indicate a NACK in respect of the downlink data transmission is not correctly decoded and transmitting a second sequence to indicate an ACK in respect of the downlink data transmission is correctly decoded.

Regarding claims 4 and 14, the method of claim 1 wherein: the set of possible sequences includes N sequences, where N>=4; transmitting a sequence from a set of possible sequences to convey the uplink control information, the sequence associated with a value of the uplink control information comprises: transmitting one of the N sequences to convey log, N bits of uplink control information, [Jin et al., Col. 9, lines 61-67].

Regarding claims 5 and 15, the method of claim 1 the uplink control information is one of: ACK/NACK; [Wong et al, Figure 11, Ref # 904], Scheduling request; ACK/NACK, scheduling request; ACK/NACK, ACK/NACK, scheduling request; ACK/NACK, scheduling request, RRC state transition change request; ACK/NACK, Buffer state; ACK/NACK, buffer state, scheduling request; ACK/NACK, RRC state transition change request; 20 ACK/NCK, uplink data exists indication/RRC state transition change request; ACK/NACK, RRC state transition change request; ACK/NACK, uplink resumption request or scheduling request or channel quality indication.

Regarding claims 6 and 16, the method of claim 1 further comprising receiving signalling to configure interpretation of bits of the uplink control information, wherein the signaling is one of: UE-specific; Cell specific; UE-group specific, [the known preamble sequences are UE specific. That is the preamble sequences are different from other preamble such as PRACH  and each UE uses a different set of preamble sequences, (Wong et al., Paragraph 91)].

Regarding claims 8 and 18, the method of claim 7 further comprising: transmitting a second sequence determined from the uplink control information within a same slot, wherein the second sequence is: the same as the sequence, [the uplink feedback consists of one of two known preamble sequences, one representing an ACK and another representing a NACK, (Wong et al., Paragraph 87)], or determined by multiplying the modulated symbol with a second sequence different from the first sequence to obtain a second set of complex valued symbols, and block-wise spreading the second set of complex valued symbols with said first spreading sequence; or determined by block-wise spreading the first set of complex valued symbols with a second spreading sequence that is different from the first spreading sequence; or determined by multiplying the modulated symbol with a second 5 sequence different from the first sequence to obtain a second set of complex valued symbols, and block-wise spreading the second set of complex valued symbols with a second spreading sequence that is different from said first spreading sequence.

Regarding claims 10 and 20, the method of claim 1 further comprising: transmitting the sequence with a subcarrier spacing different from other transmissions in a same resource grid, [See Wong et al., figure 12, Ref # 206. Paragraph 182)].
 wherein subcarrier spacing is a spacing between consecutive OFDM subcarriers, [The idle-mode measurement operation may be configured to be performed only for a frequency satisfying predetermined conditions. For example, the terminal has supportable subcarrier spacing (SCS), and there is SCS that can be supported at a specific frequency, (Jin et al., Col. 34, Lines 1-9)].

Allowable Subject Matter
Claims 7, 17, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478